Citation Nr: 1742313	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from December 1976 to January 1983.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Columbia, South Carolina. 

The Board finds that the claim for service connection for a back disability is on appeal from a December 2009 initial denial and thus new and material evidence is not required as the claim was not finally denied.  The Veteran disagreed with that decision in January 2010.

In July 2014, the Veteran testified at the RO before a Decision Review Officer in support of his claim for an initial compensable rating for bilateral hearing loss.  During the course of this appeal, he requested additional hearings at the RO, one before the Board in support of the same claim, and another before a DRO, in support of other claims.  In a written statement received in November 2016, the Veteran withdrew the requests for hearing, indicating he did not want any type of hearing.  

The issues of entitlement to service connection for a back disability, whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the course of this appeal, the Veteran had, at worst, level IV hearing acuity in the right ear and level III hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for bilateral hearing loss are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA must notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).

Here, the Veteran does not assert that VA failed to satisfy the duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In addition, since undergoing VA examinations, he has not asserted that the examination reports are inadequate to decide this claim.  In May 2016, the Veteran took issue with a prior VA examiner's finding that word discrimination testing was inappropriate in the Veteran's case.  However, after the RO then provided the Veteran two additional VA audiological examinations.  He did not challenge the adequacy of those examinations.  Therefore, the Board finds that no further notification or assistance is necessary.  

The Veteran seeks an initial compensable rating for bilateral hearing loss.  According to written statements and a TDIU application he submitted in November 2011, October 2012, January 2013, September 2013, October 2013 and August 2016 and the July 2014 hearing transcript, the Veteran claims that the hearing loss is worse on the left and more than 0 percent disabling.  The Veteran has stated that his hearing is declining, necessitating the daily use of hearing aids since 2010, and that his hearing loss plays a role in his inability to work.  He claims that, without the use of hearing aids, he has to ask people to repeat themselves and, sometimes, even when he is using hearing aids, if in a noisy area or there is static, he has difficulty hearing.  He cites to a VA examiner's July 2016 examination report for support of his assertion that he cannot hear without hearing aids.  He also cites to VA treatment records showing speech recognition scores of 88 percent on the right and 72 percent on the left.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Where service connection for a disability has been established and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2016).

The RO has rated the Veteran's bilateral hearing loss 0 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing loss disability ratings range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2016).

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII.  38 C.F.R. § 4.85 (2016). 

In cases of exceptional hearing loss, such as when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral with each ear being evaluated separately.  38 C.F.R. § 4.86(b) (2016).

During the course of this appeal, including in December 2011, July 2014, July 2016 and November 2016, the Veteran underwent VA audiological examinations.  He also sought treatment for hearing loss and records of that treatment confirm he has hearing loss and wears hearing aids.  In August 2011, prior to the issuance of the hearing aids, a VA treatment provider noted severe, bilateral, asymmetric sensorineural hearing loss and word recognition scores of 72 percent on the left and 88 percent on the right.  The treatment provider did not report the auditory thresholds as testing showed poor reliability.  

During a December 2011 VA audiological examination, the Veteran reported he could not hear complete details and had begun to try to read lips.  An audiometer found the following pure tone thresholds, in decibels:

Hertz
1000
2000
3000 
4000
RIGHT
10
30
60
65
LEFT
10
45
65
60

An examiner noted average decibel loss of 41 in the right ear and 45 in the left ear and speech discrimination of 82 percent in the right ear and 78 percent in the left ear.  The examiner confirmed sensorineural hearing loss bilaterally.  

Applying those findings to Table VI results in numeric designations of III for the right ear and III for the left ear.  Those numeric designations warrant the assignment of a 0 percent rating, and not higher, under Table VII.  An exceptional pattern of hearing loss was not shown.

In September 2012, a private physician's assistant submitted a statement indicating that the Veteran's hearing loss was slowing and impeding his daily activities at home and at work and had necessitated a decrease in driving so as to avoid the risks and dangers of not hearing. 

During a July 2014 VA audiological examination, an audiometer found the following pure tone thresholds, in decibels:

Hertz
1000
2000
3000 
4000
RIGHT
15
35
65
75
LEFT
10
50
70
65

An examiner noted average decibel loss of 48 in the right ear and 49 in the left ear.  The examiner indicated that the use of word recognition scores would be inappropriate in the Veteran's case due to language difficulties, cognitive problems, or inconsistent word recognition scores.  The examiner again confirmed sensorineural hearing loss bilaterally and indicated that loss might cause difficulty hearing in conversation with background noise, some words over the phone, at a distance from a sound source, and when there were multiple talkers.  The examiner further indicated that the hearing loss did not prevent the Veteran from functioning in an occupational setting and that many individuals with that degree of hearing loss, or worse, were gainfully employed.  

Applying these findings to Table VIA, which is used when a numeric designation of hearing impairment is based only on puretone threshold averages, results in numeric designations of II for the right ear and III for the left ear.  Those numeric designations warrant the assignment of an initial 0 percent rating, and not higher, under Table VIA.  An exceptional pattern of hearing loss was not shown.

During a July 2016 VA examination, the examiner did not record the testing results.  The examiner indicated that the results were unreliable and invalid for rating purposes due to poor testing response.  

During a November 2017 VA audiological examination, the Veteran reported he had to ask people to repeat themselves, which was frustrating.  Based on that, he had decided to stop asking.  An audiometer found the following pure tone thresholds, in decibels:

Hertz
1000
2000
3000 
4000
RIGHT
15
30
65
65
LEFT
15
50
70
60

The examiner noted average decibel loss of 44 in the right ear and 49 in the left ear and speech discrimination of 78 percent in the right ear and 78 percent in the left ear.  The examiner confirmed sensorineural hearing loss bilaterally.  

Applying those findings to Table VI results in numeric designations of III for the right ear and III for the left ear.  Those numeric designations warrant the assignment of a 0 percent rating, but not higher, under Table VII.  An exceptional pattern of hearing loss was not shown.

According to the VA examinations, the Veteran's hearing loss worsened during the course of this appeal, but not to such an extent as to warrant an initial compensable schedular rating.  During the examinations, the Veteran exhibited, at worst, level III hearing acuity in each ear.  

Considering the VA examination reports in conjunction with the VA treatment provider's August 2011 findings, however, the end result changes, demanding the assignment of an initial 10 percent rating for the Veteran's bilateral hearing loss.  According to that evidence, reviewed collectively, during the course of the appeal, the Veteran had, at worst, average puretone decibel loss of 48 in the right ear and 49 in the left ear and word recognition scores of 72 percent on the left and 78 percent on the right.  Applying those numbers to Table VI results in numeric designations of IV for the right ear and III for the left ear.  Those numeric designations warrant the assignment of a 10 percent rating, but not higher, under Table VII.  That rating is assigned based on the combination of the initial evaluation and the subsequent examination and using the results most favorable to the Veteran.  All reasonable doubt has been resolved in favor of the Veteran in making that decision.

In certain circumstances, the Board may assign an increased or higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  That requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The Board must then determine whether the exceptional disability picture involves other related factors such as those listed as governing norms, including marked interference with employment and frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the Veteran contends that his hearing loss interferes with his daily activities, to include work, thereby raising the issue of entitlement to a higher initial rating for hearing loss on an extraschedular basis.  However, as the rating criteria reasonably describe the level and symptomatology of the Veteran's hearing, the Board finds that referral for extraschedular consideration is unnecessary.  

The ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment, all clinical findings associated with that impairment, and the use of hearing aids.  According to the regulatory history of 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86, when last revising those regulations, effective June 10, 1999, VA sought the assistance of the Veterans Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not indicate the severity of communicative functioning, or, even with the use of hearing aids, presented an extreme handicap in the presence of environmental noise.  64 Fed. Reg. 25, 206 (May 11, 1999).

VHA's help was invaluable as it had conducted clinical studies of Veterans with certain patterns of hearing loss, which showed that, when those patterns were present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently indicate the extent to which a Veteran was impaired with regard to hearing in the ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994). 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a higher initial rating of 10 percent, but not higher, for bilateral hearing loss on a schedular, not extraschedular, basis.  


ORDER

Entitlement to an initial 10 percent rating, but not higher, for bilateral hearing loss is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a back disability and entitlement to TDIU, but additional action is necessary before the Board proceeds.

During the course of this appeal, the Veteran attended VA examinations.  The reports of those examinations are not adequate to decide these claims.  No examiner discusses the etiology of the Veteran's back disability or ability to obtain and retain employment as a result of service-connected disabilities.  In a July 2017 Appellate Brief Presentation, the Veteran's representative requests that the Veteran be provided a VA examination for that purpose.  Because that the Veteran is claiming that he developed a back disability secondary to injuries sustained while serving as a paratrooper, has submitted multiple lay statements confirming an in-service back injury, and has also submitted post-service treatment records establishing he has a back disability, the Board finds the request reasonable and agrees a VA examination is needed.

An April 2017 rating decision denied an application to reopen a claim for service connection for psychiatric disability.  The Veteran filed a timely notice of disagreement in May 2017.  The claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999),

Accordingly, these claims are REMANDED for the following action:

1.  Issue a statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that decision.  If a timely substantive appeal is received, return that claim to the Board.

2.  Schedule the Veteran for a VA examination of the back.  The examiner must record in detail:  (a) the Veteran's history of back symptoms and treatment, including when those symptoms initially manifested and whether and how frequently they continued to manifest; and (b) the Veteran's history of in-service jumps, including the nature and frequency of jumps, and in-service back injuries, related or not.  The examiner should review the entire record, including service personnel and medical records, lay statements received on February 26, 2014, and September 15, 2014, confirming an in-service back injury, and post-service medical records dated since 2009, which include back diagnoses, such as most recently, degenerative disc disease.  Accepting as competent the reports of any lay-observable in-service back injuries and in-service and post-service back symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the Veteran's service, to include the reported parachute jumps or injuries.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered collectively, make him unable to obtain and retain employment.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should provide a rationale with references for each opinion.  

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


